 


109 HR 1758 IH: Open Air Drug Market Penalty Act of 2005
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1758 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Controlled Substances Act to provide penalties for open air drug markets, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Open Air Drug Market Penalty Act of 2005. 
2.Penalties for open air drug markets 
(a)In generalPart D of the Controlled Substances Act (21 U.S.C. 841 et seq.) is amended by adding at the end the following: 
 
423.Open air drug markets 
(a)Whoever commits a specified Federal drug offense, knowing that at least one other has committed a specified Federal drug offense— 
(1)within 500 feet of the place the offense under this section takes place; and 
(2)within a 48-hour period;shall, in addition to any penalty imposed for the specified Federal drug offense, be imprisoned 5 years. 
(b)Notwithstanding any other provision of law, the court shall not place on probation or suspend the sentence of any person convicted for a violation of this section, nor shall the term of imprisonment imposed under this subsection run concurrently with any other term of imprisonment, including that imposed for the specified Federal drug offense. 
(c)As used in this section, the term specified Federal drug offense means a Federal offense— 
(1)of which an element is the distribution or attempted distribution of a controlled substance; and 
(2)for which the maximum term of imprisonment that may be imposed equals or exceeds 5 years.. 
(b)Clerical amendmentThe table of sections for title II of the Comprehensive Drug Abuse Prevention and Control Act of 1970 is amended by inserting after the item relating to section 422 the following new item: 
 
 
Sec. 423. Open air drug markets. 
 
